MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-15-00079-CV

                            GLORIA FELDER, Appellant

                                          V.
                    WOODLEN GLEN APARTMENTS, Appellee

    Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No.
                                    1056604).


TO THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 21st day of May 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     After due consideration, the Court grants the parties’
             agreed motion to dismiss. Accordingly, the Court vacates the
             trial court’s judgment and dismisses the case.

                    The Court orders that the appellant, Gloria Felder, pay
             all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
                Judgment rendered May 21, 2015.

                Per curiam opinion delivered by panel consisting of Justices
                Jennings, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 24, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT